Citation Nr: 0500893	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-37 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
traumatic amputation of the distal pad of the fourth digit 
(ring finger) of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2002 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On November 2, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a compensable evaluation for his 
service connected disability of amputation of the distal pad 
of his left ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230 (2004), pertaining to limitation of motion of the ring 
or little finger, provides that any limitation of motion 
warrants no more than a non-compensable (zero percent) 
evaluation.  The veteran's representative has argued that the 
veteran is nevertheless entitled to a compensable evaluation 
for his service connected disability of amputation of the 
distal pad of his left ring finger under the provisions of 
38 C.F.R. § 4.40, pertaining to functional loss due to pain.  
However, at a VA primary care clinic in January 2002, the 
veteran complained of pain in the MCP [metacarpophalangeal] 
joints of his first (index), third (ring), and fourth 
(little) fingers of the left hand, and stated that he wanted 
compensation.  In a statement received in October 2000, the 
veteran asserted a claim of entitlement to service connection 
for disability of the left hand, to include pain, nerve 
damage, loss of grip strength, and arthritis, as secondary to 
his service connected left ring finger disability.  In a 
February 2004 statement, the veteran's representative pointed 
out that the RO had not yet adjudicated the veteran's 
secondary service connection claims.  In addition, at the 
hearing in November 2004, the veteran raised the issue of 
entitlement to service connection for disability of the left 
index finger on either a direct or secondary basis.  

The veteran has alleged that he has arthritis of the left 
ring finger as secondary to the traumatic amputation of the 
distal pad of that finger and that he has disability of other 
joints and of nerves of his left hand as secondary to his 
service connected disability.  At the hearing in November 
2004, the veteran and his representative contended that the 
current overall disability of the veteran's left hand is 
related to the traumatic injury to the left ring finger which 
the veteran sustained in service or is otherwise secondary to 
the residuals of the left ring finger disability.  It appears 
that the veteran and his representative are seeking a 
compensable evaluation for the overall disability of the 
veteran's left hand on either a schedular basis or on an 
extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  Under these circumstances, the Board 
finds that the veteran's secondary service connection claims, 
which have not been adjudicated by the RO, are inextricably 
intertwined with the issue on appeal.  Therefore, appellate 
review of the issue on appeal will be deferred pending RO 
adjudication of the additional service connection claims.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  After any development undertaken to 
fulfill VA's duty to assist the veteran 
in the development of his claims, the AMC 
should adjudicate the veteran's claims 
for service connection for disability of 
the left hand, to include pain, nerve 
damage, loss of grip strength, and 
arthritis, as secondary to a service 
connected left ring finger disability, 
and for service connection for disability 
of the left index finger on a direct 
basis or as secondary to a service 
connected left ring finger disability.  
If the decision is adverse to the 
veteran, the RO should notify the veteran 
of his procedural and appellate rights in 
accordance with established procedures.

2.  The AMC should then re-adjudicate the 
veteran's claim for a compensable 
evaluation for residuals of traumatic 
amputation of the distal pad of the left 
ring finger.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


